Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first and second fluid discharge passages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al (US PGPub No. 2011/0123357) in view of Kershaw et al (US Patent No. 5,997,261) in view of Sieghartner (US Patent No. 5,525,039). 

Leone teaches:

limitations from claims 1, a pump (see FIG. 5) comprising: a pump housing (2); a motor (16) disposed at least partially within the pump housing; an impeller (20) connected to a motor shaft (FIG. 5; paragraph 34) of the motor for pumping fluid; a first discharge (10) for discharging the fluid pumped by the pump in a direction parallel to a longitudinal axis (the vertical axis as in FIG. 5); a second discharge (12) for discharging fluid pumped by the pump in a direction perpendicular to the longitudinal axis first and second discharge caps (14; paragraph 33) for respectively sealing the first and second discharges; wherein the pump defines a first fluid passage and a second fluid passage (from inlets 8 to discharges 10 and 12 respectively), both the fluid passages being interconnected and in fluid communication with the first and second discharges (paragraphs 33 and 36), at least a portion of the fluid passage extending parallel to the longitudinal axis and along a portion of the motor (see FIG. 5) to assist with cooling the motor during pump operation (see FIG. 5, wherein fluid flow from the inlets 8 (indicated by arrows) passes by the motor 16 in route to the outlets 10, 12);

Leone does not teach multiple fluid passage paths, instead teaching a single path from holes (8), under the motor and up to the valve (20);



It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide multiple fluid paths in the pump of Leone, as taught by Kershaw, in order to cool different portions of the motor and therefore the entire motor more efficiently (C. 1 Lines 39-57 of Kershaw for example);

Leone does not teach indicators for the pump;

Sieghartner teaches a pump (10) having lights (49-50) indicating pump conditions (C. 5 Lines 27-53);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide indicator lights in the pump of Leone, as taught by Sieghartner, in order to warn the user of undesired pressure or temperature conditions;



Leone further teaches:

limitations from claim 2, wherein the pump housing (2) forms at least a portion of the first and second fluid discharge passages and directs fluid around different portions of the motor to cool the motor (see FIG. 5; the fluid is directed around at least the bottom and side of the motor 16);





Leone does not teach temperature sensors provided to shut down the pump at a certain temperature;

Sieghartner teaches:

limitations from claim 3, further comprising a primary thermal cutoff (32) for depowering the pump when a first predetermined temperature is reached or exceeded and a secondary or redundant thermal cutoff (34) for depowering the pump when a second predetermined temperature is reached or exceeded (C. 5 Lines 43-48 for example);

limitations from claim 4, wherein the first predetermined temperature is lower than the second predetermined temperature: 

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Sieghartner teaches variable temperature cutoff values for each sensor (see C. 5 Lines 42-53 teaching that each sensor may be set within a range of temperatures); it would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a temperature for each 

limitations from claim 5, wherein the indicator (46) for indicating if the primary thermal cutoff has depowered the pump due to the first predetermined temperature being reached or exceeded to alert a user that the pump needs to be unplugged or reset (C. 5 Lines 16-26 and Lines 43-53);

limitations from claim 6, wherein the indicator is a light that is illuminated when the primary thermal cutoff has depowered the pump (C. 5 Lines 16-26 and Lines 43-53);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was file to provide temperature and pressure sensing and control in the pump of Leone, as taught by Sieghartner, in order to protect the pump against undesirable temperatures and pressures (C. 5 Lines 27-53 of Sieghartner);






Claims 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al (US PGPub No. 2011/0123357) in view of Kershaw et al (US Patent No. 5,997,261) in view of Sieghartner (US Patent No. 5,525,039) as applied to claims 1, 3, and 5-6 above, and in further view of Rejniak et al (US PGPub No. 2019/0309757).



However, Rejniak teaches: 

limitations from claim 7, a pump (200) monitoring system (see FIG. 1a-b); the system including an indicator (300; FIG. 3a) located on a pump housing (see FIG. 3a; paragraph 48) with LED’s (314); wherein the indicators are colored to indicate pump conditions (paragraph 48);

limitations from claim 10, wherein the LED (314) comprises a first LED that illuminates in a first color to indicate the pump is powered and operating (314a) and a second LED (314b-e) that illuminates in a second color, different than the first color, to indicate the primary thermal cutoff has depowered the pump (paragraph 48; Rejniak does not explicitly teach different colors of LED, however the examiner maintains that choosing colors for indicator lights of a pump would be an obvious design choice in order to differentiate between separate conditions of the pump);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize LED’s as the indicator lights of Sieghartner, as taught by Rejniak, as LED’s are commonly known to use less energy and provide longer lifetimes;

limitations from claim 13, wherein the indicator (300) is positioned at or near the pump see FIG. 3a; paragraph 48) or at or near a plug end of a power cord that is used to connect the pump to a power supply;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to locate an indicator on the pump body of Leone, as .





Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al (US PGPub No. 2011/0123357) in view of Kershaw et al (US Patent No. 5,997,261) in view of Sieghartner (US Patent No. 5,525,039) in view of Rejniak et al (US PGPub No. 2019/0309757) as applied to claims 1, 3, and 5-7 above, and in further view of Rasmuson et al (US Patent No. 5,819,848).

Neither Leone, Sieghartner, nor Rejniak teach multicolor lights;

However, Rasmuson teaches a pump (10) including an indicator (45; see FIG. 2, 3A) wherein an LED (78, 80, 82) is a multi-color LED that illuminates in a first color to indicate the pump is powered and operating and illuminates in a second color, different than the first color, to indicate cutoff has depowered the pump (C. 8 Lines 4-34);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the pump of Leone with indicator lights capable of multiple colors in order to display conditions of the pump (such as temperature faults as taught by Sieghartner) with a minimal number of LEDs.





Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of Bahat (US PGPub No. 2007/0175225).

Hepperle teaches:

limitations from claim 15, a pump comprising: a pump housing (1); a motor (18) disposed at least partially within the pump housing; an impeller (9) connected to a motor shaft (10) of the motor for pumping fluid; and a primary cutoff (see temperature sensor 43 and control unit 47) for depowering the pump when a first predetermined temperature of the motor is reached (abstract and paragraph 35 and 37 for example);

Hepperle does not teach a redundant temperature cutoff;

Bahat teaches:

limtations from claim 15, a temperature control for mechanical devices including both a primary thermal cutoff (24) for depowering the pump when a first predetermined temperature is reached or exceeded and a secondary or redundant thermal cutoff (paragraph 9) for cases when a second predetermined temperature is reached or exceeded (paragraph 9);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a redundant temperature sensor in the pump of Hepperle in order to provide further reliability to the temperature based control, as taught by the second switch of Bahat as it is known in the mechanical arts to provide redundant or “backup” components to prevent total system failure due to a single component failure.





Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of Bahat (US PGPub No. 2007/0175225) as applied to claim 15 above, and in further view of Sieghartner (US Patent No. 5,525,039).

Neither Hepperle nor Bahat teaches indicators or details of the cutoffs such as restart of the pump;

Sieghartner teaches:

Sieghartner teaches a pump (10) having lights (49-50) indicating pump conditions (C. 5 Lines 27-53) based on temperature cutoffs (32, 34); and 

limitations from claim 17, further comprising an indicator (46) for indicating if the thermal cutoff has depowered the pump due to the first predetermined temperature being reached or exceeded to alert a user that the pump needs to be unplugged or reset (C. 5 Lines 16-26 and Lines 43-53);

limitations from claim 18, wherein the indicator is a light that is illuminated when the thermal cutoff has depowered the pump (C. 5 Lines 16-26 and Lines 43-53);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide indicator lights in the pump of Leone, as taught by Sieghartner, in order to warn the user of undesired pressure or temperature conditions;



Sieghartner further teaches:

limitations from claim 16, wherein the thermal cutoff is a self-locking cutoff (the cutoff entirely shuts down the pump with no automatic restart; C. 5 Lines 42-44), and the first predetermined temperature is lower than the second predetermined temperature (see paragraph 9 of Bahat);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to embody the cutoff of Hepperle as self-locking, as taught by Sieghartner, in order to prevent the cycling of the pump and potential damage to the pump or motor components from said cycling.





Claims 19, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of Bahat (US PGPub No. 2007/0175225) as applied to claim 15 above, and in further view of Sieghartner (US Patent No. 5,525,039) as applied to claims 15 and 17-18 above, and in further view of Rejniak et al (US PGPub No. 2019/0309757).

Sieghartner teaches lights (49-50) indicating pump conditions and located on the indicator (46), but does not specifically teach LED lights or the location of the indicator;

However, Rejniak teaches: 

limitations from claim 19, a pump (200) monitoring system (see FIG. 1a-b); the system including an indicator (300; FIG. 3a) located on a pump housing (see FIG. 3a; paragraph 48) with LED’s (314); wherein the indicators are colored to indicate pump conditions (paragraph 48);

limitations from claim 22, wherein the LED (314) comprises a first LED that illuminates in a first color to indicate the pump is powered and operating (314a) and a second LED (314b-e) that illuminates in a second color, different than the first color, to indicate the primary thermal cutoff has depowered the pump (paragraph 48; Rejniak does not explicitly teach different colors of LED, however the examiner maintains that choosing colors for indicator lights of a pump would be an obvious design choice in order to differentiate between separate conditions of the pump);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize LED’s as the indicator lights of Hepperle as per Sieghartner, as taught by Rejniak, as LED’s are commonly known to use less energy and provide longer lifetimes;



Rejniak further teaches:

limitations from claim 25, wherein the indicator (300) is positioned at or near the pump see FIG. 3a; paragraph 48) or at or near a plug end of a power cord that is used to connect the pump to a power supply;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to locate an indicator on the pump body of Hepperle, as .





Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of Bahat (US PGPub No. 2007/0175225) as applied to claim 15 above, and in further view of Sieghartner (US Patent No. 5,525,039) in view of Rejniak et al (US PGPub No. 2019/0309757) as applied to claims 15 and 17-19 above, and in further view of Rasmuson et al (US Patent No. 5,819,848).

Neither Sieghartner nor Rejniak teach multicolor lights;

However, Rasmuson teaches a pump (10) including an indicator (45; see FIG. 2, 3A) wherein an LED (78, 80, 82) is a multi-color LED that illuminates in a first color to indicate the pump is powered and operating and illuminates in a second color, different than the first color, to indicate the primary thermal cutoff has depowered the pump (C. 8 Lines 4-34);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide the pump of Hepperle with indicator lights (as per Sieghartner) capable of multiple colors in order to display conditions of the pump (such as temperature faults as taught by Sieghartner) with a minimal number of LEDs.


Response to Arguments
response, filed 02/09/2021, with respect to the rejection(s) of claim(s) 1-7, 9-10, 13, 15-19, 21-22, 25 under Leone and Sieghartner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kershaw, Hepperle, and Bahat.
	While the examiner agrees that Leone does not teach the claimed fluid passages, Kershaw has been relied upon to teach the use of multiple pathways through a motor compartment to cool a motor.
	While the examiner agrees that Sieghartner does not teach a motor temperature cutoff and redundant cutoff, Hepperle and Bahat teach motor temperature sensors and redundant temperature cutoffs respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches examples of redundant temperature sensors in pump environments: 2004/0040707, 10969149, 9768662.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746